        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        15 Cr. 445-11 (PAE)
                        -v-
                                                                            ORDER
 JONATHAN HARRIS,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a request from defendant Jonathan Harris seeking his release from

Federal Correctional Institution Gilmer (“FCI Gilmer”) pursuant to 18 U.S.C. § 3582(c), in light of

the risk that the COVID-19 pandemic presents for inmates. See Dkts. 1127 (“Def. Ltr.”), 1143

(“Def. Mem.”); see also Dkts. 1149 (reply letter), 1150 (letter supplying additional case

authority). The Government opposes this request. See Dkt. 1148 (“Gov’t Mem.”). For the

following reasons, the Court denies this application.

       Harris was a member of the 18 Park gang, based out of the Patterson Houses in the

Bronx. Gov’t Mem. at 1. As a member of 18 Park and in furtherance of its enterprise, Harris

participated in a litany of violent acts between 2011 and his arrest in 2015. On five separate

occasions, he fired gunshots at other people, often gang rivals, and at least once with the intent to

kill. See Dkt. 868 (“Sent. Tr.”) at 23–25. In one of these incidents, Harris shot the hat off the

head of a police officer, who was, fortunately, unharmed. Id. at 24. In another, he fired shots at

an individual whose brother, Brandon Howard, had been murdered in 2008 by 18 Park leader

Jonathan Rodriguez. Id. On another occasion, he, along with several other 18 Park members,

personally assaulted and stabbed another rival gang member in a barber shop in the Bronx. Id.
         Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 2 of 9




       On August 10, 2017, after several of his co-defendants were convicted at two trials,

Harris pled guilty to two counts of a superseding indictment: conspiring to participate in a

racketeering enterprise in violation of 18 U.S.C. § 1962(d), and using a firearm, which was

discharged, during and in connection with both a racketeering conspiracy and a drug-trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i), (ii), (iii). See Dkt. 823 (“Plea Tr.”) at 8. The

latter carried a mandatory minimum sentence of 60 months’ imprisonment, to run consecutively

to any other sentence imposed. On December 11, 2017, the Court imposed a sentence of 132

months’ imprisonment—below the effective guidelines range of between 195 and 228 months’

imprisonment—to be followed by five years’ supervised release. Sent. Tr. at 6, 40. To date,

Harris, who was arrested in September 2015, has served less than half of that sentence. His

estimated release date is June 18, 2025.

       On August 11, 2020, the Court received a letter from Harris seeking early release in light

of the COVID-19 pandemic. See Def. Ltr. at 1–2. On September 11, 2020, Harris’s appointed

counsel filed a memorandum in support of his motion. Counsel argues that compassionate

release is warranted here in light of the current pandemic, the fact that Harris has served nearly

half of his original sentence, Harris’s productive activities in prison, and his desire to care for his

elderly grandmother. See Def. Mem. On September 18, 2020, the Government opposed Harris’s

motion. It argues that no compelling and extraordinary reasons support his release and that, even

if such reasons were present, release is inappropriate under the sentencing factors set out in

18 U.S.C. § 3553(a). See Gov’t Mem.

       Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the [Bureau of Prisons (“BOP”)] to

bring a motion on the defendant’s behalf,” a court may reduce a defendant’s sentence if it finds



                                                   2
        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 3 of 9




that “extraordinary and compelling reasons warrant such a reduction,” and that “such a reduction

is consistent with the applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section

3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A). Originally, § 3582(c)(1)(A)

did not permit imprisoned persons to initiate compassionate release proceedings, and instead

required the BOP to seek such release on their behalf. United States v. Ebbers, 432 F. Supp. 3d

421, 422–23 427 (S.D.N.Y. 2020). However, with the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194, Congress amended the law to allow defendants independently to seek

compassionate release relief from federal courts. Ebbers, 432 F. Supp. 3d at 422–23.

       Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. Id. at 427 (citing

28 U.S.C. § 994(t)). The Commission did so in U.S.S.G. § 1B1.13 and its corresponding

commentary, which, inter alia, (1) define various circumstances that present extraordinary and

compelling reasons justifying release; and (2) require that a defendant not be a danger to the

community. Id. § 1B1.13(1)–(3) & cmt. n.1(A)–(D). But the Commission has not updated that

provision to reflect the First Step Act’s amendment to § 3582(c)(1)(A), and its guidance refers

only to a “motion of the Director of the Bureau of Prisons.” Id. § 1B1.13. Accordingly, the

Second Circuit has recently held that U.S.S.G § 1B1.13 “is not ‘applicable’ to compassionate

release motions brought by defendants,” rather than by the BOP, and “cannot constrain district

courts’ discretion to consider whether any reasons are extraordinary and compelling” in such

cases. United States v. Brooker, No. 19-3218, 2020 WL 5739712, at *6 (2d Cir. Sept. 25, 2020);

see also id. at *7 (“Neither Application Note 1(D), nor anything else in the now-outdated version

of Guideline § 1B1.13, limits the district court’s discretion.” (emphasis added)).



                                                 3
         Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 4 of 9




       Consistent with Brooker, when assessing a motion brought directly by an imprisoned

person rather than by the BOP, the Court is constrained neither by U.S.S.G. 1B1.13’s enumeration

of extraordinary and compelling reasons, nor by its freestanding requirement that the defendant

seeking release not pose any danger to the community.1 Rather, the Court may “consider the full

slate of extraordinary and compelling reasons that an imprisoned person might bring before [it]

in motions for compassionate release.” Id. at *7. However, even if such reasons are present, the

Court must also assure itself that release is consistent with “the factors set forth in section

3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

       Here, Harris has not articulated extraordinary and compelling reasons justifying the grant

of compassionate release. To be sure, the COVID-19 pandemic is extraordinary and

unprecedented in modern times in this nation. It presents a clear and present danger to free

society for reasons that need no elaboration. The crowded nature of federal detention centers in

particular presents an outsize risk that the COVID-19 contagion, once it gains entry, will spread.2

And, realistically, a high-risk inmate who contracts the virus while in prison will face challenges

in caring for himself. For these reasons, in the past months, various courts, including this one,




1
  Until Brooker, this Court applied the Commission’s guidance to motions for compassionate
release, even when brought by imprisoned persons rather than by the BOP. See, e.g., United
States v. Hernandez, 451 F. Supp. 3d 301, 303 (S.D.N.Y. 2020); Ebbers, 432 F. Supp. 3d at 428.
Consistent with Brooker, however, the Court now recognizes that reliance on U.S.S.G. § 1B1.13
is appropriate only in cases initiated by the BOP.
2
 See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (May 20, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-
prisons-jails.html; see also United States v. Nkanga, --- F. Supp. 3d ---, No. 18 Cr. 713 (JMF),
2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (citing Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for
Disease Control & Prevention 2 (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/downloads/guidance-correctional-detention.pdf) (highlighting danger faced by those in jails
and prisons).
                                                  4
        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 5 of 9




have ordered the temporary release of inmates held in pretrial or presentencing custody3 and the

compassionate release of high-risk inmates serving federal sentences.4

       Harris’s case, however, is different. He is 25 years old and does not claim to have any

medical condition that subjects him to heightened risks were he to contract COVID-19. See

Gov’t Mem. at 2. Instead, he argues that two other circumstances establish extraordinary and

compelling reasons justifying his release. First, he contends that the general danger of

contracting COVID-19 in FCI Gilmer, compounded by his racial and ethnic background, present

such extraordinary circumstances. See Def. Mem. at 6–7. But Harris is not materially more

vulnerable to the effects of COVID-19 than an average person incarcerated at FCI Gilmer, and his




3
  See, e.g., United States v. Chandler, --- F. Supp. 3d ---, No. 19 Cr. 867 (PAC), 2020 WL
1528120, at *1–3 (S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to 18 U.S.C.
§ 3142(i), of defendant charged with being a felon in possession of a firearm); United States v.
McKenzie, --- F. Supp. 3d ---, No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2–3 (S.D.N.Y.
Mar. 30, 2020) (granting bond pending sentencing, pursuant to 18 U.S.C. § 3145(c), to defendant
who had pleaded guilty to single count of assault with a deadly weapon and had previously been
released on bond); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3 (S.D.N.Y.
Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to defendant who had
pleaded guilty to a narcotics offense); cf. United States v. Stephens,--- F. Supp. 3d ---,
No. 15 Cr. 95, 2020 WL 1295155 (AJN), at *3 (S.D.N.Y. Mar. 19, 2020) (granting defendant’s
request for reconsideration of bail conditions and releasing him to home confinement, while
noting that, in the alternative, § 3142(i) would necessitate his temporary release).
4
  See, e.g., United States v. Wilson, 16 Cr. 317 (PAE), Dkt. 656 at 4–7 (S.D.N.Y. Aug. 31, 2020)
(ordering compassionate release of defendant with heighted vulnerability who had served the
substantial majority of his sentence and played a low-level role in a drug trafficking conspiracy);
United States v. Simon, 18 Cr. 390 (PAE), Dkt. 507, at 5–9 (S.D.N.Y. Aug. 27, 20) (ordering
compassionate release of elderly defendant, who had serious medical conditions and played a
low-level role in a drug trafficking conspiracy); United States v. Davies, No. 18 Cr. 390 (PAE),
Dkt. 479 at 4–7 (S.D.N.Y. June 26, 2020) (ordering compassionate release of elderly defendant,
who had serious medical conditions and played low-level role in drug trafficking conspiracy);
United States v. Brown, No. 18 Cr. 390 (PAE), Dkt. 472 at 4–7 (S.D.N.Y. June 17, 2020) (same);
United States v. Jasper, No. 18 Cr. 390 (PAE), Dkt. 441 at 2–4 (S.D.N.Y. Apr. 6, 2020)
(ordering compassionate release of defendant with an immune-inflammatory disease who had
served all but 34 days of a four-month sentence).


                                                 5
        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 6 of 9




circumstances are far less compelling than those of the various defendants whose release the Court

has ordered under § 3582. See supra p. 4 n.4.

       Second, Harris identifies his desire to care for his grandmother as a reason supporting

release. Def. Mem. at 8. Although Harris’s desire to aid his grandmother is laudable, as is his

commitment to caring for his family, these do not present extraordinary and compelling reasons

warranting release. Many imprisoned persons have familial obligations, and although the

pandemic may impose additional strains, those present in Harris’s case do not appear to be

compelling. Harris has not suggested that he is the only available caregiver for his grandmother.

In fact, his counsel represents that, although Harris’s additional support would be welcome, his

grandmother’s daughter and son are available to assist her throughout the week. See Def. Mem.

at 7. Accordingly, although the pandemic presents extraordinary circumstances, Harris has not

offered a compelling reason arising from the pandemic for his release.

       In any event, even if this first, threshold factor favored Harris’s release, his request for a

reduction of sentence is inconsistent with the factors set out in 18 U.S.C. § 3553(a). See

18 U.S.C. § 3752(c)(1)(A). Two of those factors—the “history and characteristics of the

defendant,” and “the need to provide the defendant with needed . . . medical care,” 18 U.S.C.

§ 3553(a)(1), (2)(D)—often favor a defendant’s early release where the defendant has a

condition making him unusually vulnerable to COVID-19. Even if that were the case here—

although, as noted, it is not, as Harris does not have any such condition—those two factors are

outweighed by the combined force of several others: “the nature and circumstances of the

offense” and “the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law . . . to provide just punishment for the offense . . . to afford adequate

deterrence to criminal conduct,” and “to protect the public from further crimes of the defendant.”



                                                  6
        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 7 of 9




       Harris’s conduct in this case profoundly endangered public safety. As the Court

reviewed at his sentencing, Harris “went on a three-plus year shooting and stabbing spree.”

Sent. Tr. at 32. He engaged in “grave and potentially deadly acts of violence spanning a little

under a four-year period,” reflecting a “basic disrespect for human life.” Sent. Tr. at 25. But for

sheer luck, those acts could well have led to any number of deaths. Id. The serious and violent

nature of these actions requires a substantial sentence in order “to provide just punishment for

the offense.” 18 U.S.C. § 3553(a)(2)(A).

       Moreover, the number of such attacks, spread over several years, demonstrates both the

need for specific deterrence and a proclivity towards violence that gives rise to a strong interest

in protecting the public from Harris. See id. at 26–28, 31; see also id. at 32 (“That suggest[s] at

least some predisposition on [his] part towards violence; [he] certainly [wasn’t] ill-disposed

towards it.”). Over the course of five separate incidents, he continued intentionally shooting at

perceived rivals, running the risk of wounding or killing both his targets and bystanders,

undeterred. Although the Court found it unclear at sentencing whether Harris’s violence was

uniquely tied to 18 Park—which today does not exist in the same form it did when Harris was

arrested—or rather “that there was some part of [him] that was drawn to this violence,” id. at 32,

the Court remains convinced that, even today, there is an interest in “protect[ing] the public from

further crimes of” Harris. 18 U.S.C. § 3553(a)(2)(C).

       Considering these factors at sentencing, the Court imposed a term of 11 years in prison.

That sentence, substantial as it was, fell well below the guidelines range of between 195 and 228

months’ imprisonment and represented a downward variance from the applicable guidelines range.

See id. at 21, 40. The Court cannot find that a sentence less than half the length imposed, which

Harris now seeks, is compatible with the important interests undergirding § 3553(a).



                                                 7
        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 8 of 9




       In arguing to the contrary, Harris contends that the unexpected rigors of incarceration in a

time of COVID-19 and his rehabilitation in prison—particularly his educational achievements—

call for a sentence lower than was warranted at the time the Court imposed his original sentence.

Def. Mem. at 8–9. To be sure, the Court recognizes that a day spent in prison under the

conditions occasioned by the pandemic is not equivalent to an ordinary such day. And it

commends Harris for productively using his time in prison, even in the face of these trying

circumstances.

       But neither of these facts supports reducing Harris’s sentence by more than half. To

release Harris this early in his term of imprisonment would disserve the interests embodied in the

Court’s original sentencing determination—most significantly, the need for the sentence imposed

to reflect the need for just punishment. For this reason, the Court has denied compassionate

release applications by many defendants, including co-defendants of Harris’s, which were made

relatively early in their prison terms—even when the defendant had a health condition indicative

of heightened vulnerability to COVID-19. See, e.g., United States v. Romero, No. 15 Cr. 445

(PAE), 2020 WL 2490027, at *1 (S.D.N.Y. May 14, 2020) (denying compassionate release for

active member of 18 Park who had engaged in shootings and had served “approximately 54

months of his significantly below-guidelines sentence of 78 months’ incarceration”); see also

United States v. Francisco, No. 19 Cr. 131 (PAE), Dkt. 416 at 1, 5 & n.5 (S.D.N.Y. June 29, 2020)

(denying compassionate release where defendant had served only 60% of his sentence); United

States v. Denard Butler, No. 18 Cr. 834 (PAE), Dkt. 461 (S.D.N.Y. Apr. 7, 2020) (denying

compassionate release motion for defendant diagnosed with asthma where defendant had served

only 15 months of a 60-month sentence).




                                                8
        Case 1:15-cr-00445-PAE Document 1151 Filed 09/29/20 Page 9 of 9




       In contrast, Harris’s circumstances diverge from those of the defendants whose

compassionate release the Court has granted in recent months, in recognition of the changed

circumstances presented by COVID-19. Those defendants suffered from gravely concerning

medical ailments and/or had served a substantially greater proportion of their sentences, such that

the Court found the sentence resulting from a grant of compassionate release consistent with the

§ 3553(a) factors. See, e.g., Simon, 18 Cr. 390 (PAE), Dkt. 507, at 5–9 (ordering compassionate

release of elderly defendant who had served over half his sentence and suffered from, inter alia,

HIV, cancer, and hypertension); Knox, No. 15 Cr. 445 (PAE), Dkt. 1088 at 2–4 (ordering

compassionate release of co-defendant of Harris’s who had served all but seven months of an 88-

month sentence); Jasper, No. 18 Cr. 390 (PAE), Dkt. 441 at 2–4 (same for defendant who had

served all but 34 days of a four-month sentence); Hernandez, 2020 WL 1684062, at *3 (same for

defendant who had served 17 months of a 24-month sentence and was scheduled for release in four

months); United States v. Benjamin, No. 15 Cr. 445 (PAE), Dkt. 1144 at 6–7 (same for co-

defendant of Harris’s who had asthma and had served nine years of his 10-year sentence). That is

not so here. The Court thus finds that the § 3553(a) factors continue to require Harris to serve the

remainder of the sentence the Court originally imposed.

       Finding that the § 3553(a) factors are not compatible with the reduction of sentence

sought, the Court denies Harris’s motion for compassionate release or reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       SO ORDERED.

                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: September 29, 2020
       New York, New York


                                                  9
